SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

716
CA 12-00021
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, CARNI, AND LINDLEY, JJ.


RUTH S. HARRIS, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

WILLIAM STOELZEL AND SHIRLEY STOELZEL,
DEFENDANTS-RESPONDENTS.


CAMARDO LAW FIRM, P.C., AUBURN (KEVIN M. COX OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICE OF NORMAN J. CHIRCO, AUBURN (NORMAN J. CHIRCO OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Cayuga County
(Thomas G. Leone, A.J.), entered March 30, 2011. The judgment
dismissed the complaint upon a jury verdict.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this action seeking, inter alia,
a judgment declaring that she acquired an easement by prescription on
three portions of defendants’ property, for the benefit of her
property. Following a trial, the jury returned a verdict in favor of
defendants. Plaintiff failed to preserve for our review her
contention that the verdict is against the weight of the evidence
inasmuch as she failed to make a timely motion to set aside the
verdict on that ground (see Murdoch v Niagara Falls Bridge Commn., 81
AD3d 1456, 1457, lv denied 17 NY3d 702; Homan v Herzig [appeal No. 2],
55 AD3d 1413, 1413-1414). In any event, it cannot be said that “the
evidence so preponderated in favor of the plaintiff that [the verdict]
could not have been reached on any fair interpretation of the
evidence” (Martinez v Wascom, 57 AD3d 1415, 1416 [internal quotation
marks omitted]; see Manouselis v Woodworth Realty, LLC, 83 AD3d 801;
see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court